DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is an Examiner’s Amendment and Reasons for Allowance following claim amendments of 08/05/21 that were in response to the Non-Final Rejection of 05/07/21 and communications with Applicant Representative David Hawkins, Reg. No. 76,932, dated 08/26/21 (see attached Interview Summary).

Claims 1, 3-7, 9-10, 12-16, and 18-24 are pending as of 08/05/21.  The amendments of 08/26/21 result in the 35 USC 103 rejection of claims 1, 3-7, 9-10, 12-16, and 18-24 as being withdrawn. 

Allowable Subject Matter
Claims 1 and 10 are amended below.  Claims 1, 3-7, 9-10, 12-16, and 18-24 are now allowed over the prior art as explained further below in the reasons for allowance. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via communication with Applicant Representative David Hawkins, Reg. No. 76,932, dated 08/26/21.

The application has been amended as follows: 

In the Claims
Please amend claims 1 and 10 as follows: 

1. (Currently Amended) A method for managing resources in an IT infrastructure, the method comprising: 
in an information processing apparatus comprising at least one computer processor:
retrieving, from a database, an identification of a plurality of IT infrastructure resources for an organization, wherein each of the IT infrastructure resources is registered with an infrastructure management server upon the IT infrastructure resource being onboarded or commissioned; 
retrieving at least one attribute for each IT infrastructure resource, wherein the at least one attribute comprises a policy and a regulatory restriction on the IT infrastructure resource, wherein the regulatory restriction is based on a jurisdiction associated with a geographic location of the IT infrastructure resource; 
graphing an IT infrastructure for the organization by illustrating a relation of each IT infrastructure resource to at least one other IT infrastructure resource, wherein graphing comprising linking the attributes for at least one IT infrastructure resource, wherein graphing further comprises identifying one or more disconnected graphs; 
determining that the one or more disconnected graphs do not include information regarding all parties that utilize the at least one IT infrastructure resource, and wherein the one or more disconnected graphs have a value that represents a utilization; 
analyzing the relation of each IT infrastructure resource and the linked attributes of the graph to identify a potential IT infrastructure resource for removal from the IT infrastructure for the organization, wherein the graph includes all dependencies that are validated by a script, wherein the potential IT infrastructure resource for removal is a disconnected IT infrastructure resource with an utilization below a predetermined threshold; 
performing a cost analysis to isolate costs associated with the removal of the potential IT infrastructure resource for removal, wherein the analysis includes determining the cost of decommissioning/removal versus the cost of maintaining the resource in the current infrastructure; 
implementing a decision engine to make removal or maintenance decisions of the potential IT infrastructure resource based on the graphing analysis and cost analysis; 

performing a decommissioning script comprising migrating data from the potential IT infrastructure resource to a different IT infrastructure resource.

10.  (Currently Amended) A system for managing resources in an IT infrastructure, the system comprising:
a server comprising a memory and a computer processor; 
a database comprising an identification of a plurality of IT infrastructure resources for an organization;
a graphing engine; 
a graphical analysis engine; and
a decision engine;
wherein: 
the server retrieves, from a database, the identification of the plurality of IT infrastructure resources for the organization, wherein each of the IT infrastructure resources is registered with an infrastructure management server upon the IT infrastructure resource being onboarded or commissioned;
the server retrieves at least one attribute for each IT infrastructure resource, wherein the at least one attribute comprises a policy and a regulatory restriction on the IT infrastructure resource wherein the regulatory restriction is based on a jurisdiction associated with a geographic location of the IT infrastructure resource;
the graphing engine graphs an IT infrastructure for the organization by illustrating a relation of each IT infrastructure resource to at least one other IT infrastructure resource, wherein the graphing engine graphs by linking the attributes for at least one IT infrastructure resource, wherein the graph engine further identifies one or more disconnected graphs;
the graphing engines determines that the one or more disconnected graphs do not include information regarding all parties that utilize the at least one IT infrastructure resource, and wherein the one or more disconnected graphs have a value that represents a utilization;
the graphical analysis engine analyzes the relation of each IT infrastructure resource and the linked attributes of the graph to identify a potential IT infrastructure resource for removal from the IT infrastructure for the organization, wherein the graph includes all dependencies that are validated by a script wherein the potential IT infrastructure resource for removal is a disconnected IT infrastructure resource with an utilization below a predetermined threshold; 
a cost analysis engine performs a cost analysis to isolate costs associated with the removal of the potential IT infrastructure resource for removal wherein the analysis includes determining the cost of decommissioning/removal versus the cost of maintaining the resource in the current infrastructure; 
the decision engine makes decisions of the potential IT infrastructure resource based on the graphing analysis engine and the cost analysis engine; and
performing a decommissioning script comprising migrating data from the potential IT infrastructure resource to a different IT infrastructure resource.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present disclosure provides a method for identifying a single resource or combination of resources that can be removed from operation due to either redundancy or low utilization by understanding the dependencies/relationships between those resources and other within the enterprise. The method additionally includes performing a cost analysis to isolate costs associated with the decommissioning/removal and implementing a decision engine to make and/or recommend decommissioning/removal or maintenance decisions of the identified IT infrastructure resource.
Additional reasons for allowance are based on Applicant’s remarks on pages 8-10 of 08/05/21.  

The closest prior art is Peterson (U.S Pub. No 2016/0321574 A1). Peterson discloses a method for managing resources in an IT infrastructure, the method comprising: in an information processing apparatus comprising at least one computer processor: retrieving, from a database, an identification of a plurality of IT infrastructure resources for an organization, wherein each of the IT infrastructure resources is registered with an infrastructure management server upon the IT infrastructure resource being onboarded or commissioned (See par. 0068, 0081); retrieving at least one attribute for each IT infrastructure resource, wherein the at least one attribute comprises a policy on the IT infrastructure resource (See fig. 15 and related text in par. 0146); graphing an IT infrastructure for the organization by illustrating a relation of each IT infrastructure resource to at least one other IT infrastructure resource, wherein graphing comprising linking the attributes for at least one IT infrastructure resource (See fig. 14 and related text in par. 0145); analyzing the relation of each IT infrastructure resource and the linked attributes of the graph to identify potential IT issues from the IT infrastructure for the organization (See par. 0084-0085, 0144).
Demetriou (U.S Pub. No. 2018/0089042 A1). Demetriou discloses performing a cost analysis associated with the removal of the potential IT infrastructure resource (See Par. 0003, cost of replacing a hardware equipment).  
Mukhopadhyay (U.S Pat. No. 8,572,290 B1). Mukhopadhyay discloses wherein graphing comprises identifying one or more disconnected graphs (See Col. 14, lines 15-17).
Saxena (U.S Pub. No. 2017/0068963 A1).  Saxena discloses removing an IT infrastructure resource by executing a decommissioning script (Table 7, Activity #16, Decommission Request, Activity #17, Execute Script); and performing a decommissioning script comprising migrating data from an IT infrastructure resource to a different IT infrastructure resource (Table 15, Activity #11, Migration Issue/Request).
However, none of the above cited prior art, singularly or in combination, teach or fairly suggest, the combination of a method for managing resources in an IT infrastructure, the method comprising: in an information processing apparatus comprising at least one computer processor: retrieving, from a database, an identification of a plurality of IT infrastructure resources for an organization, wherein each of the IT infrastructure resources is registered with an infrastructure management server upon the IT infrastructure resource being onboarded or commissioned; retrieving at least one attribute for each IT infrastructure resource, wherein the at least one attribute comprises a policy and a regulatory restriction on the IT infrastructure resource, wherein the regulatory restriction is based on a jurisdiction associated with a geographic location of the IT infrastructure resource; graphing an IT infrastructure for the organization by illustrating a relation of each IT infrastructure resource to at least one other IT infrastructure resource, wherein graphing comprising linking the attributes for at least one IT infrastructure resource, wherein graphing further comprises identifying one or more disconnected graphs; determining that the one or more disconnected graphs do not include information regarding all parties that utilize the at least one IT infrastructure resource, and wherein the one or more disconnected graphs have a value that represents a utilization; analyzing the relation of each IT infrastructure resource and the linked attributes of the graph to identify a potential IT infrastructure resource for removal from the IT infrastructure for the organization, wherein the graph includes all dependencies that are validated by a script, wherein the potential IT infrastructure resource for removal is a disconnected IT infrastructure resource with an utilization below a predetermined threshold; performing a cost analysis to isolate costs associated with the removal of the potential IT infrastructure resource for removal, wherein the analysis includes determining the cost of decommissioning/removal versus the cost of maintaining the resource in the current infrastructure; implementing a decision engine to make removal or maintenance decisions of the potential IT infrastructure resource based on the graphing analysis and cost analysis; and performing a decommissioning script comprising migrating data from the potential IT infrastructure resource to a different IT infrastructure resource.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624